Citation Nr: 0728193	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  01-01 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability to include as a qualifying chronic disability 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to July 
1973 and from November 1990 to May 1991.  The veteran also 
served in the Mississippi National Guard and U.S. Army 
Reserve from November 1972 to September 1998.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for stomach pain due to an undiagnosed 
illness. On reconsideration, the RO denied service connection 
in September 1998. 

The veteran testified before the Board sitting at the RO in 
February 2002.  

In December 2003, the Board remanded the claim for further 
development.

In April 2006, the Board again remanded this matter in light 
of his request to testify at another Board hearing because 
the Veterans Law Judge who had conducted the February 2002 
hearing was no longer employed by the Board; that hearing was 
held before the undersigned Acting Veterans Law Judge in 
February 2007.


FINDINGS OF FACT

With resolution of all reasonable doubt in the veteran's 
favor, gastritis has its onset during service.  


CONCLUSION OF LAW

The criteria for service connection for gastritis have been 
met.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
gastritis, which represents a complete grant of the benefit 
sought on appeal.  Thus, no discussion of VA's duties to 
notify and assist is required.  

The veteran served as an officer in the Army Reserve 
including active service in an engineering platoon in the 
Southwest Asia Theater of Operations from January 1991 to 
April 1991.  He contends that his gastrointestinal symptoms 
first manifested during service in the Persian Gulf and that 
subsequent gastrointestinal disorders were related to that 
service. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
In addition to direct service connection and subject to 
various conditions, service connection may be granted for a 
qualifying chronic disability of a veteran who served in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War. Among the requirements are that there are objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as gastrointestinal distress.  

The illness must become manifest during either active service 
in the Southwest Asia or to a degree of 10 percent or more, 
under the appropriate diagnostic code of 38 C.F.R. Part 4, 
not later than December 31, 2011.   There must be objective 
signs that are perceptible to an examining physician and 
other non-medical indicators that are capable of independent 
verification.  There must be a minimum of a six-month period 
of chronicity.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 3.317.  If 
signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply.  
VAOPGCPREC 8-98 (Aug. 3, 1998).
 
For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection. 
38 C.F.R. § 3.317(a) (2) (i).  For purposes of this section, 
the term medically unexplained chronic multisymptom illness 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R.
§ 3.317(a) (2) (ii). 

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.
38 C.F.R. § 3.317(a) (4).

Service medical records prior to deployment to Southwest Asia 
in January 1991 showed no symptoms, diagnoses, or treatment 
for any chronic gastrointestinal disorders.  

The veteran served in command of an engineering platoon 
responsible for fire fighting at airfields.  In his hearings 
in February 2002 and in February 2007 and in a June 1994 
exposure history questionnaire, the veteran stated that he 
was not in combat but did respond to the site of a missile 
attack.  He stated that he was exposed to environmental 
hazards such as smoke from oil fires, dust, fuels, 
pesticides, petrochemicals, and chemical agent resistant 
compound paint, but not chemical warfare agents.  He also 
stated that he consumed field rations and meals prepared by 
Army cooks and local caterers, frequently under dirty, fly-
infested conditions.  He reported experiencing episodes of 
gastric distress and diarrhea while in theater but did not 
seek medical treatment at the time because his unit moved 
frequently and because he expected some distress from foods 
and liquids when moving through foreign countries.  The 
veteran's spouse stated that within one to three months after 
his return, she noticed that the veteran complained of 
stomach burning and gas that required changes to less spicy 
foods. 

In a March 1991 physical examination at approximately the 
time he departed the theater, the veteran reported 
experiencing headaches, joint aches, and itching skin but 
denied any stomach, liver, or intestinal problems.  The 
examiner noted no abnormal gastrointestinal conditions.  In 
an April 1991 demobilization questionnaire, the veteran again 
denied any stomach pain, nausea, diarrhea, or bloody bowel 
movements.  The veteran also did not report any 
gastrointestinal symptoms in a December 1992 VA general 
medical examination or in a September 1993 reserve physical 
examination.  

In May 1994, a private primary care physician noted the 
veteran's reports of post-prandial heartburn with epigastric 
pain and regurgitation over the previous week.  A week later, 
the veteran was hospitalized at a private facility.  On 
admission, an examiner noted the veteran's reports of chest 
pain "sounding like reflux" with an onset two weeks 
earlier.  He noted that the veteran denied vomiting or strong 
food intolerance.  A consulting gastroenterologist noted the 
veteran's reports of intermittent epigastric and substernal 
burning over the previous year and that the discomfort had 
become continuous and more severe in the previous two weeks.  
He noted that the veteran did not use tobacco or alcohol but 
took four to six aspirin per day for years to treat 
headaches.  The specialist reviewed the results of gastric 
biopsies and diagnosed hiatal hernia with reflux and 
gastritis, possibly exacerbated by aspirin.  The veteran's 
primary care physician added a diagnosis of duodenitis and 
noted that there was possibly an exertional component to the 
disorder.  

In a December 1994 military Persian Gulf evaluation, an 
examiner noted the veteran's gastric diagnoses and treatment 
the previous May.  He noted no clinical observations except 
that medication provided some symptomatic improvements.  He 
diagnosed gastroesophageal reflux disease (GERD) and 
gastritis but noted that a gastroenterology test series was 
not scheduled until the following month.  There are no 
clinical records of this test in the file, but clinical 
assessment forms identified as phases I, II, and III all 
showed diagnoses of GERD and gastritis with a notation that 
the health care provider was uncertain whether the condition 
was related to service in the Persian Gulf.  In May 1995, a 
colonoscopy conducted by the private gastroenterologist 
showed spasms and diverticular disease in the left colon.  An 
endoscopy showed no evidence of hiatal hernia or peptic 
ulcers.  The specialist diagnosed irritable bowel syndrome 
and diverticulosis in the lower tract and antritis but no 
GERD or hiatal hernia in the upper tract.  He prescribed 
medication and elevation of the head at night.  

Subsequent outpatient records of two private physicians 
showed that the veteran received on-going examination and 
treatment for chronic gastric disorders.  In a January 1998 
general medical examination, a VA physician noted on-going 
treatment for indigestion, gas with abdominal discomfort, and 
reflux symptoms for the previous five years.  He diagnosed 
chronic dyspepsia and noted that the disorders "occurred 
after military service."  However, in August 1998 letters, 
the two private physicians stated that they continued to 
provide treatment for the  veteran's severe gastritis since 
1994 and that the veteran had "tracked" the condition to 
his service in Southwest Asia. 

In April 2001, the veteran underwent an esophageal reflux 
testing.  The 24 hour pH study was normal with slight 
decreased relaxation of the lower esophageal sphincter.  The 
private gastroenterologist stated that both tests were normal 
and that and reflux was probably diet-related.  

In January 2003, a VA examiner noted a review of the claims 
file but that the clinical results of the 2001 reflux testing 
was not available for review.  The examiner noted the 
veteran's reports of diarrhea, abdominal cramps, and a 
burning sensation in the throat while in Southwest Asia and 
that the symptoms persisted and worsened until he was 
hospitalized in 1994.  However, the examiner also noted that 
none of the symptoms were noted in outpatient treatment 
records or medical examinations until 1994 and that 
subsequent treatment with proton inhibitors was not 
effective.  The examiner found no abnormalities on a physical 
examination, ordered no additional tests, and diagnosed GERD 
since 1994, chronic gastritis and diverticulosis.  

In January 2004, the same examiner repeated most of her 
earlier report but reviewed the 2001 test results and 
diagnosed non-acid dyspepsia, chronic gastritis, and 
diverticulosis.  She stated that the veteran most likely 
experienced esophageal hypersensitivity and not GERD.  It is 
not clear whether the examiner reviewed the questions posed 
by the Board in its December 2003 remand.  The examiner did 
not identify any gastrointestinal symptoms that were not 
correlated to diagnosed disorders.  Without explicit 
concurrence, the examiner did not reject the veteran's 
reports of symptoms as early as 1991.  However, she did not 
provide an opinion whether the veteran's disorders first 
manifested in service or were related to any aspect of 
service including food and environmental exposure.  

In February 2003, the Appeals Management Center requested 
that the examiner review her earlier examinations and respond 
to the Board's remand questions.  The examiner provided an 
addendum but made no further substantive comments, and did 
not acknowledge or address the Board's questions.  She 
referred without comment to the veteran's reports of symptoms 
in service but provided no medical determination of the onset 
of the disorders or an opinion on the relationship of the 
disorders to service.  

In a January 2005 addendum, a VA physician diagnosed the 
veteran as having chronic gastritis and non-acid dyspepsia 
since at least 1994 and perhaps, based on the veteran's 
history, since as early as 1991; he ruled out a diagnosis of 
GERD.

The Board finds that the veteran's statements of his 
observable symptoms to be credible and consistent with the 
circumstances of service.  The symptoms were also observed by 
his spouse.  Consistent with the veteran's contentions, 
although there is no evidence of a formal diagnosis of 
gastritis until 1994, the medical evidence suggests that the 
condition had its onset during service or is otherwise 
related to his second period of active duty.  As such, 
resolving all reasonable doubt in his favor, the Board finds 
that service connection is warranted for gastritis.  In 
reaching this determination, the Board acknowledges that 
presumptive service connection is available for irritable 
bowel syndrome and that on one occasion, in 1995, he was 
diagnosed as having this condition.  The Board notes, 
however, that the diagnosis was not confirmed, and thus 
concludes that the veteran does not have the disability.  


ORDER

Service connection for gastritis is granted.  


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


